 


109 HRES 358 IH: Expressing thanks to the people of the city of Rome for welcoming several million people into Rome and Vatican City during the funeral observances of Pope John Paul II in April 2005.
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 358 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Mr. Fossella (for himself, Mr. Pascrell, Mr. King of New York, and Mr. McNulty) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing thanks to the people of the city of Rome for welcoming several million people into Rome and Vatican City during the funeral observances of Pope John Paul II in April 2005. 
 
Whereas Pope John Paul II passed away on April 2, 2005; 
Whereas Pope John Paul II was widely admired among people of all backgrounds, faiths, ages, races, and nations, including those of the Catholic faith; 
Whereas this widespread admiration manifested itself in many ways, but most concretely in an influx of several million people into the city of Rome and Vatican City for the funeral observances of Pope John Paul II; 
Whereas for more than three weeks crowds filled the streets of Rome; 
Whereas incidences of crime in Rome were nonexistent or nearly nonexistent during this period; and 
Whereas the residents of Rome, local businessmen, officials of Vatican City, and officials of the government of Rome and the Italian Government welcomed these visitors with open arms: Now, therefore, be it 
 
That the House of Representatives expresses thanks to the residents of the city of Rome, local businessmen, officials of Vatican City, and officials of the government of Rome and the Italian Government for welcoming several million people into Rome and Vatican City during the funeral observances of Pope John Paul II in April 2005. 
 
